 Case 18-30241         Doc 322     Filed 08/16/19 Entered 08/16/19 20:43:53        Desc Main
                                    Document     Page 1 of 10


                          UNITED STATES BANKRUPTCY COURT
                      THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

 In re:                                             )
                                                    ) Case No.:    18-30241
 BK RACING, LLC,                                    )
                                                    ) Chapter 11
                         Debtor.                    )

               JOINDER TO OBJECTION BY ATLANTIC UNION BANK TO
               FIRST INTERIM APPLICATION FOR COMPENSATION TO
                   THE FINLEY GROUP, INC. AS ADVISORS TO THE
                    TRUSTEE AND BRIEF IN SUPPORT THEREOF

          The Office of the Bankruptcy Administrator for the Western District of North

Carolina (the “Bankruptcy Administrator”) hereby files this joinder (the “Joinder”) to the

Objection by Atlantic Union Bank to First Interim Application for Compensation to the

Finley Group, Inc. as Advisors to the Trustee (the “Objection”) filed on May 24, 2019 [D.I.

302] and requests that the Court deny the First Interim Application for Compensation to

the Finley Group, Inc. as Advisors to the Trustee (the “Application”) filed on April 2, 2019

[D.I. 259]. In support of the Joinder, the Bankruptcy Administrator says as follows:

                                        BACKGROUND

          I. General Background

          On February 15, 2018, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code.

          On March 30, 2018, this Court entered the Order Appointing Matthew W. Smith as

Chapter 11 Trustee [D.I. 87] (the “Appointment Order” and Mr. Smith, the “Trustee”).

          On April 3, 2018, this Court entered the Order on Trustee’s Application for

Employment of the Finley Group, Inc. as Financial Advisors [D.I. 94] (the “Application

Order” and Finley Group, Inc., “Finley”). According to the Trustee’s Application for Order




                                                1
 Case 18-30241        Doc 322   Filed 08/16/19 Entered 08/16/19 20:43:53         Desc Main
                                 Document     Page 2 of 10


Authorizing the Employment of the Finley Group, Inc. as Financial Advisors [D.I. 91] (the

“Application to Employ”), Finley was employed to:

       assist Applicant not only in managing the Debtor’s business operations and
       financial affairs, but also in the preparing and filing of all schedules,
       statements of financial affairs, reports, disclosure statements, proposed
       plans, and other documents required by this Case and to otherwise perform
       such other services as may be requested by Applicant’s legal counsel in this
       Case.

Application at ¶5.

II.    The Fee Application

       The Application requests interim approval and payment of $507,544.81 in fees for

1,238.6 hours and $7,630.23 in expenses incurred from March 28, 2018, through August 30,

2018 (the “Interim Period”).

       On May 24, 2019, Atlantic Union Bank filed its Objection by Atlantic Union Bank to

First Interim Application for Compensation to the Finley Group, Inc. as Advisors to the

Trustee [D.I. 301].

       The Bankruptcy Administrator communicated with Finley through counsel to the

Trustee with regard to this Objection in advance of its filing. The Bankruptcy

Administrator, Finley, Atlantic Union Bank, and the Internal Revenue Service participated

in a mediation on August 14, 2019, in an effort to resolve the Objection and related issues,

which was ultimately unsuccessful.

                                   LEGAL AUTHORITY

       Section 328(b) provides that:

       If the court has authorized a trustee to serve as an attorney or accountant for
       the estate under section 327(d) of this title, the court may allow compensation
       for the trustee’s services as such attorney or accountant only to the extent
       that the trustee performed services as attorney or accountant for the estate
       and not for performance of any of the trustee’s duties that are generally
       performed by a trustee without the assistance of an attorney or accountant
       for the estate.



                                              2
 Case 18-30241       Doc 322     Filed 08/16/19 Entered 08/16/19 20:43:53           Desc Main
                                  Document     Page 3 of 10


11 U.S.C. § 328.

       Section 330(a)(1) of the Bankruptcy Code provides that a court may award to a

professional person “reasonable compensation for actual, necessary service rendered” by

such professional person. 11 U.S.C. § 330(a)(1).

       Section 330(a)(3) provides that:

       In determining the amount of reasonable compensation to be awarded to an
       examiner, trustee under chapter 11, or professional person, the court shall consider
       the nature, the extent, and the value of services, taking into account all relevant
       factors including –
       (A) the time spent on site services;
       (B) the rates charged for such services;
       (C) whether the services were necessary to the administration of, or beneficial at the
           time at which the service was rendered toward the completion of, the case under
           this title;
       (D) whether the services were performed within a reasonable amount of time
           commensurate with the complexity, importance, and nature of the problem,
           issue, or task addressed;
       (E) with respect to a professional person, whether the person is board certified or
           otherwise has demonstrated skill and experience in the bankruptcy field; and
       (F) whether the compensation is reasonable based on the customary compensation
           charged by comparably skilled practitioners in cases other than cases under this
           title.

11 U.S.C. § 330(a)(3).

       Section 330(a)(4)(A) provides that a court shall not allow compensation for:

       (i)    unnecessary duplication of services; or
       (ii)   services that were not –
              (I) reasonably likely to benefit the debtor’s estate; or
              (II) necessary to the administration of the case.

11 U.S.C. § 330(a)(4)(A).

       Professional fees may not be awarded in a bankruptcy case unless and until the

applicant shows that such fees were necessary and benefited the estate. 11 U.S.C. §

330(a)(4)(A)(ii). These criteria – estate benefit and necessity – are critical threshold issues a




                                                3
 Case 18-30241       Doc 322    Filed 08/16/19 Entered 08/16/19 20:43:53           Desc Main
                                 Document     Page 4 of 10


professional must satisfy before a court makes a fee award. Rubner & Kutner, P.C. v. U.S.

Trustee (In re Lederman Enter., Inc.), 997 F.2d 1321, 1322-23 (10th Cir. 1993) (observing

that disallowance of fees not necessary or beneficial to the estate is not a penalty but rather

a statutory imperative).

        The fee applicant bears the burden of proof on its claim for compensation. Zeisler &

Zeisler, P.C. v. Prudential Ins. Co. of Am. (In re JLM, Inc.), 210 B.R. 19, 24 (B.A.P. 2d Cir.

1997). In Barber v. Kimbrell’s, Inc., 577 F.2d 216 (4th Cir. 1978, cert. denied, 439 U.S. 934

(1978)), the United States Court of Appeals for the Fourth Circuit held the courts should

consider twelve factor when determining the reasonableness of the fees requested,

specifically:

   a.   the time and labor expended;
   b.   the novelty and difficult of the questions raised;
   c.   the skill required to properly perform the legal services ended;
   d.   the attorney’s opportunity costs in pressing the instant litigation;
   e.   the customary fee for like work;
   f.   the attorney’s expectations at the outset of the litigation;
   g.   the time limitations imposed by the client or circumstances;
   h.   the amount in controversy and the results obtained;
   i.   the experience, reputation and ability of the attorney;
   j.   the undesirability of the case within the legal community in which the suit arose;
   k.   the nature and length of the professional relationship between attorney and client;
        and
   l.   the attorneys’ fees awards in similar cases.

Barber, 577 F.2d at 226 n.28. Applying these factors, a court must evaluate professionals’

fees according to the lodestar method. “The product of reasonable hours and a reasonable

rate constitutes the lodestar [method].” In re Harris, 1998 Bankr. LEXI 869m *6-7 (Bankr.

E.D. Va. Apr. 14, 1998); see also Equal Employment Opportunity Comm’n v. Serv. News

Co., 898 F.2d 958, 965 (4th Cir. 1990) (stating that “these [Barber] factors should be




                                               4
 Case 18-30241       Doc 322      Filed 08/16/19 Entered 08/16/19 20:43:53         Desc Main
                                   Document     Page 5 of 10


considered in determining the reasonable rate and the reasonable hours, which are then

multiplied to determine the lodestar figure which will normally reflect a reasonable fee”).

       A fee application should stand on its own merit, without supplemental support at a

hearing on an objection thereto. See In re Busy Beaver Bldg. Ctrs., 133 B.R. at 758 (“In the

future, this court will not permit each fee applicant an evidentiary hearing to explain the

nature of the services included in the petition for compensation so as to justify such

compensation. That is the purpose of the fee application . . . .”); In re Chas. A. Stevens &

Co., 105 B.R. 866, 879 (Bankr. N.D. Ill. 1989) (“fee applications must stand or fall on their

own merits”).

                                         ARGUMENT

        The Bankruptcy Administrator objects to the Application on the following grounds:

   a) the Application lacks adequate descriptions of the work performed;

   b) the Application including improperly lumped time entries, making it impossible to

       assess the reasonableness of the fees incurred by project;

   c) the Application seeks compensation for services that are more properly considered:

       i.   trustee duties; or,

       j.   in the alternative, administrative duties that should have been allocated to an

            employee or other service provider at a significantly lower billable rate; and

   d) the Application seeks reimbursement for travel time and travel expenses that lacked

       benefit to the estate.

       Inadequate Descriptions. In large measure, Finley’s time entries lack sufficient

detail to be compensable. A professional’s fee application must include clear billing records

in order for a court to assess the compensability of its services under section 330. The

Guidelines for Compensation and Expense Reimbursement for Professionals for the

Western District of North Carolina (the “Guidelines”) provide: “Generally, time entries


                                                5
 Case 18-30241       Doc 322      Filed 08/16/19 Entered 08/16/19 20:43:53         Desc Main
                                   Document     Page 6 of 10


should be sufficiently descriptive to enable the Court and third parties to determine the

nature and extent of the service rendered.” “A lack of detail justifies reduction of denial of

compensation.” In re Castorena, 270 B.R. 504, 515 (Bankr. D. Idaho 2001).

       A typical entry contains the following description: “Full Day at Race Shop:

Operational & Financial Issues.” It is impossible to determine, based on the description

provided, the nature of the specific tasks performed or whether the time devoted to each

such task is reasonable under the circumstances. As such, all such entries containing

inadequate descriptions should be disallowed.

       Lumping Time Entries. Finley’s time entries are improperly lumped and fail to

break out individual tasks. Many time entries reflect a single entry that amounts to an

entire day of work, admitting the block nature of such entries with descriptions including

“Full Day at Race Shop” and “Full Day at TFG Office,” before providing generic bullet-point

subcategories of work. The issue is not intermittent but rather rampant throughout the

Application.

       Lumping is a “practice universally disapproved by bankruptcy courts for two

reasons. One, it permits an applicant to claim compensation for rather minor tasks which, if

reported individually, would not be compensable. Two, it prevents the Court from

determining whether individual tasks were expeditiously performed within a reasonable

period of time because it is impossible to separate into components the services which have

been lumped together.” In re Gillett Holdings, Inc., 137 B.R. 462 n.15 (Bankr. D. Colo. 1992)

(citing In re Wildman, 72 B.R. 700, 709 (Bankr. N.D. Ill. 1987) and In re Leonard Jed Co.,

103 B.R. 706, 713 (Bankr. D. Md. 1989)). In addition, the Guidelines regarding time

increments state the following:

               Even when tasks are performed on the same day or time block,
               separate tasks should be set forth in separate time entries. When
               different tasks are included in the same time entry, the Court


                                               6
 Case 18-30241       Doc 322     Filed 08/16/19 Entered 08/16/19 20:43:53          Desc Main
                                  Document     Page 7 of 10


             cannot make a proper determination under 11 U.S.C. § 330. Any
             significant amount of time spent on adversary proceedings
             should be set out separately from the base application. The
             applicant should segregate time entries in adversary proceeding
             litigation such that the Court can evaluate the results obtained
             and benefit to the estate of the services as related to the costs
             incurred. Time entries which are not adequately descriptive or
             are "lumped" are subject to disallowance.

       Finley’s lumped time entries contribute to the difficulty in ascertaining the

professional services versions trustee duties, discussed in greater detail below, as there is

no way to determine when Mr. Smith was addressing administrative matters as Trustee

versus providing professional services for the benefit of the Trustee that warranted his

hourly billable rate as a financial advisor.

       Professional Services Versus Trustee Duties and Administrative Tasks. The

Application fails to make distinctions between Mr. Smith’s role as Trustee and as financial

advisor to the Trustee. A professional cannot be compensated to do work statutorily

required of the trustee. In re J.W. Knapp Co., 930 F.2d 368, 388 (4th Cir. 1991); In re

Robbins, No. 10-32460-JCW (Bankr. W.D.N.C. July 8, 2016, D.I. 134); In re Computer

Learning Centers, Inc., 285 B.R. 191, 208 (Bankr. E.D. Va. 2002).

       The Application appears to include all time devoted by the Trustee to the case. The

Trustee’s personal billing records reflect an average of over 240 hours per month devoted to

the case, making it nearly impossible for him to have devoted any additional time to trustee

duties. On its face, the Application does not suggest that there was any portion of the

Trustee’s time that remains unbilled due to being “trustee time.”

       In addition, in order to justify the use of a professional for work done on behalf of the

estate, the Application must demonstrate that the task required the skill of a financial

advisor billing at $325 or $400 per hour. See In re Lock Shoppe, Inc., 67 B.R. 74, 75

(Bankr. E.D. Penn. 1986) (noting that “For some items, it is unclear why the tasks were



                                               7
    Case 18-30241     Doc 322     Filed 08/16/19 Entered 08/16/19 20:43:53             Desc Main
                                   Document     Page 8 of 10


performed by counsel rather than the trustee” and citing Ursic v. Bethlehem Mines, 719

F.2d 670, 377 (3d Cir. 1983), for its observation: “[a] Michelangelo should not charge Sistine

Chapel rates for painting a farmer’s barn.”).

        In some of those time entries where there is sufficient detail, the detail

demonstrates that the work is administrative in nature. For example, “emails regarding

potential travel issues caused by weather” 1 and “calls about photos and social media”2 do

not require the professional expertise of a financial advisor and thus cannot be

compensated accordingly.

        Travel Charges. The Application states that, for time “traveling to and from the

Debtor’s weekend competitions during the Fee Period, such time is charged at “50% of

Applicant’s customary hourly rates.” Application at ¶ 4. It further seeks reimbursement of

expenses for such travel, or roughly $5,438.143 for mileage, airfare, hotels, and meals

relating to the Trustee’s and Mr. Hauk’s attendance at various NASCAR races. See

Application, Exhibit C.

        The Application fails to establish that it was reasonable and necessary for Finley

professionals to attend the NASCAR races in their capacity as a financial advisor to the

Trustee. The Application lacks any information about what professional services were – or

even could be – rendered during the races. If the Trustee thought it necessary to attend the

NASCAR races, such attendance should be considered an administrative function at best,

rather than the rendering of professional services.




1      See Mr. Hauk’s time entry for June 10, 2018.
2      See Mr. Hauk’s time entry for July 18, 2018.
3      The Bankruptcy Administrator does not object to the payment of expenses relating to
insurance, email service, Time Warner internet, quickbooks, trade publications, transcriptions, or
shipping.


                                                  8
    Case 18-30241    Doc 322     Filed 08/16/19 Entered 08/16/19 20:43:53           Desc Main
                                  Document     Page 9 of 10


        Finley offers that it has “discounted” travel time by 50% and later describes this

billing rate as having “reduced” its invoice. Application ¶¶ 4, 9. The maximum amount

recoverable for travel time, if compensable at all under these circumstances, should be half

the professionals’ rate. It is common in this district and almost universally true in other

districts that non-working travel time is charged at half the customary rate, particularly in

chapter 11 cases. See In re Garlock, No. 10-31607-JCW (Bankr. W.D.N.C. June 1, 2015, D.I.

4634); see also Caplin & Drysdale Chartered v. Babcock & Wilcox Co. (In re Babcock &

Wilcox Co.), 526 F.3d 824, 828 (5th Cir. 2008) (collecting cases and affirming bankruptcy

court’s reduction of travel time to half customary rates); In re Rohrbaugh, 2014 Bankr.

LEXIS 4206, *5-6 (Bankr. M.D. Pa. 2014) (“The Court's policy regarding travel time is to

allow counsel fees at half the full hourly rate absent special circumstances explained in the

fee application.”). As such, this should not be considered a discount but rather the

maximum amount recoverable for non-working travel time – and only if the Court finds

such travel to be reasonable and necessary under section 330.

        The Bankruptcy Administrator recognizes the unusual circumstances of Mr. Smith’s

service as a chapter 11 trustee for a debtor that was operating as a going concern. Prior to

the Trustee’s appointment, the Debtor’s cash flow was precarious, and the Debtor generally

was unable to perform its duties as a debtor-in-possession. The Trustee’s efforts allowed the

Debtor to be sold as a going concern sale, increasing creditors’ recoveries. The Trustee is

well deserving of a commission pursuant to 11 U.S.C. § 326(a).4 In addition, Finley is likely

deserving of compensation for professional services rendered to the Trustee – but only for

such services that (1) were reasonable, necessary, and beneficial to the estate and (2)

required the skills of a financial advisor. The Application provides parties in interest and



4       The Bankruptcy Administrator calculates the commission to be $168,047.09.


                                                9
 Case 18-30241      Doc 322      Filed 08/16/19 Entered 08/16/19 20:43:53        Desc Main
                                 Document      Page 10 of 10


this Court with insufficient information to assess the compensability of services rendered

under the standards of 11 U.S.C. § 330 and for this reason cannot be approved.

       WHEREFORE, the Bankruptcy Administrator requests the Court deny the

Application and grant such other and further relief the Court deems just and proper.

       Dated: August 16, 2019.


                                    /s/ Shelley K. Abel
                                    Shelley K. Abel
                                    United States Bankruptcy Administrator
                                    402 W. Trade Street, Suite 200
                                    Charlotte, NC 28202-1669
                                    N.C. Bar #34370
                                    Tel: (704) 350-7587 Fax: (704) 344-6666
                                    shelley_abel@ncwba.uscourts.gov




                                              10
